Citation Nr: 1201795	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1979.  
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery disease, evaluated as 100 percent disabling; lumbar spine disability, evaluated as 60 percent disabling; renal insufficiency, evaluated as 60 percent disabling; vertigo, evaluated as 30 percent disabling; right knee disability, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; scar for laceration of the forehead, evaluated as 10 percent disabling; gunshot wound scar on the left shoulder, evaluated as 10 percent disabling; hearing loss, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.

2.  The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

Analysis

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance.  Special monthly compensation at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350. 

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed. The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996). 

A Veteran may receive additional compensation based upon being housebound if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly compensation at the aid and attendance rate.  38 U.S.C.A. §§ 1114(s); 1521(e); 38 C.F.R. § 3.351(d). 

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2). 

Service connection is in effect for coronary artery disease, evaluated as 100 percent disabling; lumbar spine disability, evaluated as 60 percent disabling; renal insufficiency, evaluated as 60 percent disabling; vertigo, evaluated as 30 percent disabling; right knee disability, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; scar for laceration of the forehead, evaluated as 10 percent disabling; gunshot wound scar on the left shoulder, evaluated as 10 percent disabling; hearing loss, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.

A September 2006 VA treatment record noted that the Veteran's automobile did not have adaptive equipment as his brother or wife did most of the driving.  Also in September 2006, it was noted that the Veteran had complete independence as to eating and dressing the upper body; had modified independence in grooming, bathing, dressing the lower body, toileting, bladder management, and bowel management; and needed supervision to transfer to his bed/chair/wheelchair/toilet/tub/shower, walk, and use his wheelchair and take the stairs.  It was noted that the Veteran was able to walk.  An October 2006 VA treatment record noted that the Veteran had difficulty getting in and out of the shower but that he had a shower chair and grab bars; his wife assisted him as necessary.  

On VA aid and attendance examination in June 2007, the Veteran indicated that he was able to walk around the house with his cane, did not drive, was able to read, was able to manage his payment benefits, and could protect himself from the hazards and dangers of his daily environment if he could reach his scooter.  It was noted that he did not leave his house frequently.  The examiner noted that the Veteran did not have a history of any restrictions with strength, coordination, ability for self-feeding or fastening clothing, bathing, or shaving; the Veteran's wife helped him shower and put on clothes because he could not stand well.  Additionally, there was no history of amputations and the Veteran was able to walk a few steps without a walker during the examination but he indicated that he used the walker or a cane at home.  There was no evidence of any deficits of weight bearing, balance, or propulsion.  The Veteran stated that he spent most of his time watching television or reading books.  He did not go out frequently, and went to the grocery or around town two to three times a week when his brother took him out.  The Veteran indicated that his left ankle was weak and when he walked it was not stable; he wore an ankle-foot brace.   Upon review of the claims folder and after physical evaluation of the Veteran, the examiner noted insulin dependent diabetes mellitus, hypertension, post-laminectomy of the lumbar spine, discectomy of the upper thoracic spine with fusion, and no evidence of any paraplegia.  The examiner concluded that the Veteran maybe needed partial aid and housebound help but there was no evidence of any paraplegia.  

On the examination report for housebound status or permanent need for regular aid and attendance in July 2007, the Veteran was noted to be sitting in an electric wheelchair.  He had limitations in range of his shoulders and unable to dress.  He was not able to walk, had poor balance, and needed help for transfer.  There was no restriction of the spine, trunk, or neck.  As to other pathology, the physician stated that the Veteran was a paraplegic.  The physician further indicated that the Veteran was not able to walk without the assistance of another person, and needed his electric wheelchair for mobility.  He concluded by certifying that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care. 

A July 2007 VA treatment record noted that the Veteran's wife helped him bathe, and that he had an electric scooter and had been issued a leg brace.  The Veteran indicated that he could take care of himself.  A February 2008 record noted that the Veteran walked with braces on both lower extremities, used a wheel chair, and had a walker at home. 

The Board notes that there is ambiguity as to whether the Veteran is a paraplegic.  However, based on the evidence, the Board observes that the Veteran needs supervision in his mobility.  In particular, the July 2007 report is clear that the Veteran is not able to walk and has poor balance, and needs assistance to transfer.   Furthermore, both examinations of record reflect that the Veteran was as least in partial need of aid and attendance.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421   (1993).  As such, the Board finds that the Veteran is unable to function in an appropriate manner without supervision and assistance and is therefore in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on the need for the regular aid and attendance of another person is warranted. 



ORDER

Special monthly compensation based upon the need for the regular aid and attendance of another person is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


